RENDERED: MAY 14, 2021; 10:00 A.M.
                             NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals
                                   NO. 2019-CA-1377-MR

MICHAEL HOWARD                                                     APPELLANT


                     APPEAL FROM NICHOLAS CIRCUIT COURT
v.                     HONORABLE JAY B. DELANEY, JUDGE
                     ACTION NOS. 08-CR-00006 AND 17-CR-00038


COMMONWEALTH OF KENTUCKY                                             APPELLEE


                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND K. THOMPSON, JUDGES.

ACREE, JUDGE: Michael Howard, pro se, appeals the Nicholas Circuit Court’s

August 12, 2019 Order denying his CR1 60.02 motion for post-conviction relief.

After careful consideration, we affirm.




1
    Kentucky Rules of Civil Procedure.
                         BACKGROUND AND PROCEDURE

                On February 5, 2018, Howard pleaded guilty to two counts of first-

degree trafficking in a controlled substance (Fentanyl)2 – second or subsequent

offender – and one count of possession of drug paraphernalia. In exchange for his

plea, Howard received a total sentence of ten years in prison. Final judgment was

entered on March 5, 2018. Due to the nature of his crime, he was required to serve

at least fifty percent (50%) of his sentence before parole eligibility. KRS

218A.1412(3)(c).3

                On July 17, 2019, Howard filed a “Motion for a Declaratory Judgment

to Correct the Conviction in the Final Judgment and Order D.O.C. to Correct Time

to Parole Board from 50% to 20%.” He challenged the applicability of the fifty-

percent eligibility requirement and his classification as a second or subsequent

offender. The circuit court construed his motion as seeking post-conviction relief

based on “CR 60.02(e)(f).” The court denied the motion, and this appeal followed.

                                        ANALYSIS

                Our standard of review of a trial court’s denial of a CR 60.02 motion

is whether the trial court abused its discretion. Richardson v. Brunner, 327 S.W.2d




2
    Kentucky Revised Statutes (“KRS”) 218A.1412(1)(d).
3
  KRS 218A.1412 was amended in June 2019. We utilize the prior version of the statute in effect
at the time of Howard’s conviction.

                                             -2-
572, 574 (Ky. 1959). The test for abuse of discretion is whether the trial court’s

decision was “arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

             After carefully reviewing Howard’s brief, and his motion before the

circuit court, it appears Howard is arguing as follows: (1) the fifty-percent

eligibility for parole requirement of KRS 218A.1412(3)(c) should be reduced

because he has a substance use disorder; and (2) he was erroneously classified as a

second or subsequent offender because the circuit court relied on a prior trafficking

offense involving an “unspecified controlled substance.” We address each

argument in turn.

             The version of KRS 218A.1412 in effect at the time of Howard’s

conviction stated:

             (1) A person is guilty of trafficking in a controlled
               substance in the first degree when he or she knowingly
               and unlawfully traffics in:

               (a) Four (4) grams or more of cocaine;

               (b) Two (2) grams or more of methamphetamine;

               (c) Ten (10) or more dosage units of a controlled
                   substance that is classified in Schedules I or II and
                   is a narcotic drug, or a controlled substance
                   analogue;

               (d) Any quantity of heroin, fentanyl, carfentanil, or
                   fentanyl derivatives; lysergic acid diethylamide;
                   phencyclidine; gamma hydroxybutyric acid (GHB),

                                          -3-
     including its salts, isomers, salts of isomers, and
     analogues; or flunitrazepam, including its salts,
     isomers, and salts of isomers; or

  (e) Any quantity of a controlled substance specified in
      paragraph (a), (b), or (c) of this subsection in an
      amount less than the amounts specified in those
      paragraphs.

(2) The amounts specified in subsection (1) of this
  section may occur in a single transaction or may occur
  in a series of transactions over a period of time not to
  exceed ninety (90) days that cumulatively result in the
  quantities specified in this section.

(3)(a) Any person who violates the provisions of
  subsection (1)(a), (b), (c), or (d) of this section shall be
  guilty of a Class C felony for the first offense and a
  Class B felony for a second or subsequent offense.

  (b) Any person who violates the provisions of
  subsection (1)(e) of this section:

       1. Shall be guilty of a Class D felony for the first
          offense and a Class C felony for a second or
          subsequent offense; and

       2. a. Except as provided in subdivision b. of this
          subparagraph, where the trafficked substance
          was heroin and the defendant committed the
          offense while possessing more than one (1)
          items of paraphernalia, including but not
          limited to scales, ledgers, instruments and
          material to cut, package, or mix the final
          product, excess cash, multiple subscriber
          identity modules in excess of the number of
          communication devices possessed by the
          person at the time of arrest, or weapons, which
          given the totality of the circumstances indicate
          the trafficking to have been a commercial

                             -4-
                         activity, shall not be released on parole until he
                         or she has served at least fifty percent (50%) of
                         the sentence imposed.

                         b. This subparagraph shall not apply to a person
                         who has been determined by a court to have
                         had a substance use disorder relating to a
                         controlled substance at the time of the offense.
                         “Substance use disorder” shall have the same
                         meaning as in the current edition of the
                         American Psychiatric Association's Diagnostic
                         and Statistical Manual of Mental Disorders.

              (c) Any person convicted of a Class C felony offense or
                higher under this section shall not be released on
                probation, shock probation, parole, conditional
                discharge, or other form of early release until he or she
                has served at least fifty percent (50%) of the sentence
                imposed in cases where the trafficked substance was
                heroin, fentanyl, carfentanil, or fentanyl derivatives.

KRS 218A.1412.

              Howard first asserts he has a “substance use disorder” and, therefore,

the circuit court should have applied KRS 218A.1412(3)(b)2b.4 We disagree.

              KRS 218A.1412(3)(b)2b can only be used to reduce the 50%

eligibility requirement if the person was convicted pursuant to KRS

218A.1412(1)(e) and has a substance use disorder. See Cobb v. Commonwealth,

No. 2019-CA-0373-MR, 2020 WL 598407, at *2 (Ky. App. Feb. 7, 2020). Here,

Howard pleaded guilty to KRS 218A.1412(1)(d), trafficking in fentanyl. This is a


4
 In his brief, Howard consistently refers to this section as “KRS 218A.1412(2)(b)” or simply
“Section 2-b.” Based on his arguments, it is evident he is referring to KRS 218A.1412(3)(b)2b.

                                              -5-
Class C felony. KRS 218A.1412(3)(a). Pursuant to KRS 218A.1412(3)(c),

anyone convicted of a Class C felony or higher must serve 50% of his sentence

before parole eligibility. Accordingly, KRS 218A.1412(3)(b)2b does not apply.

             Howard also contends his prior trafficking conviction involved an

“unspecified controlled substance” which is insufficient to classify him as a second

or subsequent offender. However, it is clear from the record that Howard was

convicted by the Nicolas Circuit Court in April 2008 for first-degree trafficking in

Oxycodone. (Trial Record at 34-35). Accordingly, he was properly classified as a

second or subsequent offender.

                                  CONCLUSION

             For the foregoing reasons, the Nicholas Circuit Court’s August 12,

2019 Order is affirmed.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Michael Howard, pro se                     Daniel Cameron
Lexington, Kentucky                        Attorney General of Kentucky

                                           Leilani K. M. Martin
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -6-